Case 1:20-cv-00296-WS-B Document 44 Filed 09/09/21 Page 1 of 1              PageID #: 245




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

   SHARON FRENZ,                                 )
                                                 )
          Plaintiff,                             )
                                                 )
   v.                                            ) CIVIL ACTION 20-0296-WS-M
                                                 )
   CELIA ROSE WATERS, etc.,                      )
                                                 )
          Defendant.                             )

                                             ORDER
          The Magistrate Judge has notified the Court that this action has settled.
   Accordingly, this action is dismissed with prejudice from the active docket of the
   Court, provided that any party may reinstate the action within thirty days from the
   date of entry of this order if the settlement agreement documentation is not
   consummated.
          No further order shall be forthcoming from the Court except upon
   application by any party for final judgment as prescribed by Federal Rule of Civil
   Procedure 58.


          DONE and ORDERED this 9th day of September, 2021.


                                             s/ WILLIAM H. STEELE
                                             UNITED STATES DISTRICT JUDGE
